

116 HR 3841 IH: SAILORS Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3841IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Kaptur (for herself, Mr. Fitzpatrick, Mr. Quigley, and Mr. Harris) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the imposition of sanctions against 24 senior officials of the Border Service and
			 Federal Security Service of Russia until the release of certain seized
			 Ukrainian ships and crewmembers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Aggressive Incursions on Liberty by Ordering Russian Sanctions Act or the SAILORS Act. 2.FindingsCongress finds the following:
 (1)On November 25, 2018, the Border Service of the Federal Security Service of the Russian Federation fired on and seized three Ukrainian naval ships sailing through the Kerch Strait.
 (2)The Russian Federal Security Service also seized 24 Ukrainian crew members of those ships, and continue to illegally detain them in Russia.
 (3)The Russian Government continues to refuse to release and return these 24 sailors and 3 ships. (4)The International Tribunal for the Law of the Sea has ordered the release of the sailors and the ships seized by the Border Service.
 (5)The seizure of these ships and crewmembers is yet another escalation of Russia’s illegal and aggressive assault on Ukrainian territorial and naval sovereignty.
 3.Sense of CongressCongress— (1)harshly condemns this attack on Ukraine, its ships, and its citizens;
 (2)demands the immediate release and return of these three Ukrainian ships and crewmembers; (3)welcomes the actions of the Secretary of the Treasury to implement sanctions on senior border officials of the Russian Federal Security Service involved in the Kerch Strait attach on March 15, 2019;
 (4)urges the President to continue to prioritize the return of these ships and crewmembers, including through the implementation of additional sanctions on Russian financial institutions, responsible parties in the Border Service and Federal Security Service, and parties associated with the Nord Stream 2 project, in order to increase the costs of such aggression; and
 (5)reaffirms its resolute support for the Ukrainian people and their territorial and maritime sovereignty.
			4.Sanctions imposed
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to 24 individuals who are senior officers of the Border Service or the Federal Security Service of Russia, with respect to the families of such senior officers, and with respect to any person the President determines is a close associate of any such senior officer.
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person subject to sanctions imposed pursuant to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from the United StatesIn the case of an individual subject to sanctions imposed pursuant to subsection (a), denial of a visa to, and exclusion from the United States of, such individual, and revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the individual.
				(c)Termination; penalties
 (1)TerminationThe authority to impose or maintain sanctions pursuant to this section shall terminate on the date on which the President certifies to the appropriate congressional committees that the Ukranian ships and crewmembers described in section 2 of this Act have been released back to Ukraine.
 (2)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation of any sanction imposed pursuant to this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
				(d)Exception relating to the importation of goods
 (1)In generalThe authority to impose sanctions under this section shall not include the authority to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (e)Exception To comply with United Nations Headquarters AgreementSanctions under this section shall not apply to an individual if admitting the individual into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
			